Name: 2002/748/EC: Commission Decision of 10 September 2002 amending Decision 98/676/EC as regards fluazolat (Text with EEA relevance) (notified under document number C(2002) 3324)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  means of agricultural production;  health;  marketing
 Date Published: 2002-09-11

 Avis juridique important|32002D07482002/748/EC: Commission Decision of 10 September 2002 amending Decision 98/676/EC as regards fluazolat (Text with EEA relevance) (notified under document number C(2002) 3324) Official Journal L 243 , 11/09/2002 P. 0019 - 0020Commission Decisionof 10 September 2002amending Decision 98/676/EC as regards fluazolat(notified under document number C(2002) 3324)(Text with EEA relevance)(2002/748/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(1), as last amended by Commission Directive 2002/37/EC(2), and in particular Article 6(3) thereof,Whereas:(1) In accordance with Article 6(2) of Directive 91/414/EEC, the United Kingdom received on 29 September 1997 an application from Twinagro Ltd. for the inclusion of the active substance fluazolat in Annex I to Directive 91/414/EEC.(2) Commission Decision 98/676/EC(3) confirmed that, on preliminary examination, the dossier was complete in the sense that it could be considered as satisfying, in principle, the data and information requirements of Annex II and Annex III to Directive 91/414/EEC.(3) Member States were thereby given the possibility to grant provisional authorisations for plant protection products containing fluazolat, in accordance with Article 8(1) of Directive 91/414/EEC. No Member State has used this possibility.(4) The United Kingdom, as rapporteur Member State, has indicated to the Commission that a detailed examination of the dossier revealed that several additional items of data were still required under Annexes II and III of Directive 91/414/EEC, in particular in relation to the environmental fate of the active substance and its degradation products. Accordingly, the dossier can no longer be considered to be complete.(5) The applicant has informed the United Kingdom and the Commission of its intention not to support the ongoing evaluation any further and not to submit further data on the active substance or its degradation products. As a result, it is clear that the dossier will not be completed and that it will thus be impossible for the United Kingdom to draft an assessment report concerning fluazolat and distribute it to the Commission and other Member States. The possibility of granting provisional authorisation for fluazolat should therefore be withdrawn.(6) No period of grace for disposal, storage, placing on the market and use of existing stocks of plant protection products containing fluazolat is necessary as no Member State has granted a provisional authorisation for this active substance.(7) Decision 98/676/EC should therefore be amended accordingly.(8) The measure provided for in this Decision is in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Article 1 of Decision 98/676/EC, point 4 is deleted.Article 2This Decision is addressed to the Member States.Done at Brussels, 10 September 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 117, 4.5.2002, p. 10.(3) OJ L 317, 26.11.1998, p. 47.